             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 1 of 8




 1 Michele R. Stafford, Esq. (SBN 172509)
   Allan D. Shuldiner, Esq. (SBN 252259)
 2 SALTZMAN & JOHNSON LAW CORPORATION

 3 1141 Harbor Bay Parkway, Suite 100
   Alameda, CA 94502
 4 Telephone: (510) 906-4710
   Email: mstafford@sjlawcorp.com
 5 Email: ashuldiner@sjlawcorp.com

 6 Attorneys for Plaintiffs, Operating Engineers’ Health
   And Welfare Trust Fund For Northern California, et al.
 7

 8
                                                          UNITED STATES DISTRICT COURT
 9
                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
   OPERATING ENGINEERS’ HEALTH AND                                                             Case No.:
12 WELFARE TRUST FUND FOR NORTHERN
   CALIFORNIA; DAN REDING and JAMES E.
13 MURRAY, Trustees;                                                                           COMPLAINT

14 PENSION TRUST FUND FOR OPERATING
   ENGINEERS; DAN REDING and JAMES E.
15 MURRAY, Trustees;

16 PENSIONED OPERATING ENGINEERS’
   HEALTH AND WELFARE TRUST FUND;
17 DAN REDING and JAMES E. MURRAY,
   Trustees;
18
   OPERATING ENGINEERS AND
19 PARTICIPATING EMPLOYERS PRE-
   APPRENTICE, APPRENTICE AND
20 JOURNEYMEN AFFIRMATIVE ACTION
   TRAINING FUND; DAN REDING and JAMES
21 E. MURRAY, Trustees; and

22 OPERATING ENGINEERS LOCAL UNION
   NO. 3 VACATION, HOLIDAY AND SICK
23 PAY TRUST FUND; DAN REDING and
   JAMES E. MURRAY, Trustees;
24
                  Plaintiffs,
25
          v.
26
   BAY LINE CUTTING & CORING, INC., a
27 California corporation

28                             Defendant.
                                                                                           -1-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 2 of 8




 1                                                                                    Parties

 2                1.           The Operating Engineers’ Health and Welfare Trust Fund for Northern California

 3 (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for

 4 the Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan)

 5 (“Pension Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned

 6 Health Fund”); Operating Engineers and Participating Employers Pre-apprentice, Apprentice and

 7 Journeymen Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the

 8 Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation
 9 Fund”) are employee benefit plans as defined in the Employee Retirement Income Security Act of

10 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3), and are multi-employer plans as defined by ERISA §

11 3(37)(A), 29 U.S.C. § 1002(37)(A). Dan Reding and James E. Murray are Co-Chairmen of the

12 Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, Affirmative

13 Action Training Fund, and Vacation Fund, and have authority to act on behalf of all Trustees of

14 those Funds. The Funds and their fiduciaries are together referred to herein as “ERISA Plaintiffs”

15 or “Plaintiffs.”

16                2.           Bay Line Cutting & Coring, Inc. (“Bay Line” or “Defendant”), a California
17 corporation, is an employer by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29

18 U.S.C. § 152(2).

19                                                                                   Jurisdiction

20                3.           Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by

21 virtue of ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA

22 and the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek

23 equitable relief to redress such violations, and seek all other appropriate relief under ERISA.

24                4.           Jurisdiction exists in this Court over all the claims by virtue of the LMRA § 301, 29

25 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and conditions of a valid Collective

26 Bargaining Agreement.

27                5.           To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

28 supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that
                                                                                           -2-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 3 of 8




 1 they arise out of a common nucleus of operative facts that form the basis of the federal claims

 2 asserted herein, each of which has a substantial ground in federal jurisdiction.

 3                                                                                     Venue

 4                7.           Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an

 5 action is brought under ERISA § 502 in a district court of the United States, it may be brought at

 6 Plaintiffs’ discretion, in the district where the plan is administered, where the breach took place, or

 7 where a defendant resides or may be found, and process may be served in any other district where a

 8 defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district
 9 at their principal place of business in Alameda, California. Thus, jurisdiction and venue are

10 properly grounded with this Court.

11                8.           Venue exists in this Court with respect to the claims under LMRA § 301(a), 29
12 U.S.C. § 185, as this Court has jurisdiction over the parties, as the Operating Engineers Local

13 Union No. 3 of the International Union of Operating Engineers, AFL-CIO (“Union”) maintains its

14 principal place of business in this district, its duly authorized officers or agents are engaged in

15 representing employee members in this district, and the claims arise in this district.

16                                                                        Intradistrict Assignment

17                9.           The basis for assignment of this action to this court’s Oakland Division is that all of

18 the events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where

19 ERISA Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendant

20 therefore failed to fulfill its statutory and contractual obligations to Plaintiffs.

21                                                                     Bargaining Agreements

22                10.          The Union and Defendant Bay Line, by and through its representative, the United

23 Contractors (“UCON”), entered into the Master Agreement for Northern California between

24 UCON, Associated General Contractors of California, Inc., Industrial Contractors UMIC, Inc., and

25 Northern Alliance of Engineering Contractors and the Union (“Bargaining Agreement”). The

26 Bargaining Agreement, which incorporates the terms of the Trust Agreements establishing the Trust

27 Fund (“Trust Agreements”) requires Bay Line to provide employer contributions to Plaintiffs’

28 Funds, to the Union for union dues, and to the Bargained Entities more fully described in the
                                                                                           -3-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 4 of 8




 1 Bargaining Agreement.                              ERISA Plaintiffs are third party beneficiaries of the Bargaining

 2 Agreements.

 3                11.          Under the terms of the Bargaining Agreement, and Trust Agreements incorporated

 4 therein, Bay Line is required to pay certain contributions to the Operating Engineers’ Vacation,

 5 Holiday & Sick Pay Trust Fund, Operating Engineers Industry Stabilization Fund, Assistance &

 6 Recovery Program, Inc., Operating Engineers Market Preservation Trust Fund, and the California

 7 Alliance for Jobs (together referred to herein as “Bargained Entities”) and dues to the Union.

 8 Plaintiffs’ Boards of Trustees have been authorized to collect and distribute monies due to the
 9 Bargained Entities as well as dues due to the Union under the Bargaining Agreements and Trust

10 Agreements.

11                12.          Under the Bargaining Agreements and Trust Agreements, which are incorporated
12 into the Bargaining Agreements and made binding on Defendant, Defendant is required to regularly

13 pay to ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts

14 of which are determined by the hours worked by Defendant’s employees. Contributions are due on

15 the fifteenth (15th) day of the month following the month during which hours were worked, and are

16 considered delinquent if not received by the twenty-fifth (25th) day of that month. Defendant is also

17 required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the

18 amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

19 (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining

20 and Trust Agreements provide that interest accrues on delinquent contributions at the rates

21 reasonably set by the Trustees from the date they become delinquent, which is the twenty-sixth

22 (26th) day of the month in which payment was due, until paid in full.

23                13.          The Bargaining and Trust Agreements further requires Defendant to maintain time

24 records or time cards, and to permit an authorized Trust Fund representative to examine such

25 records of Defendant as is necessary to determine whether Defendant have made full payment of all

26 sums owed to ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed

27 to provide full and prompt payment of all sums due to Plaintiffs, Defendant must reimburse

28 Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to
                                                                                           -4-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 5 of 8




 1 the Bargaining and Trust Agreements.

 2                                                                         Factual Allegations

 3                14.          Defendant has failed and refused to comply with an audit of its payroll records for

 4 the period from January 1, 2014 through December 31, 2017.

 5                15.          Defendant has also failed to submit contribution reports and payments (if applicable)

 6 for hours worked by its employees during the month of January 2020.

 7                16.          Plaintiffs are also entitled to recover any and all other contributions, and all

 8 liquidated damages and interest on delinquent contributions not specified above, found due on
 9 timecards, further audit, or otherwise, including estimated contributions for any additional months

10 Defendant fails to report to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to

11 conduct a further audit to determine whether there are any additional amounts due from Defendant.

12                                    FIRST CAUSE OF ACTION
          For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
13                              Attorneys’ Fees and Costs Against Defendant
14                17.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
15                18.          Defendant has a contractual duty to timely pay the required contributions to
16 Plaintiffs and the Bargained Entities, and to timely pay dues to the Union, pursuant to the

17 Bargaining Agreements and Trust Agreements. Defendant also has a contractual duty under the

18 Bargaining Agreements and Trust Agreements to permit an audit of its records to determine

19 whether it is making full and prompt payment of all sums required to be paid by them to Plaintiffs,

20 and to pay Plaintiffs all amounts found due as a result of an audit, including audit fees.

21                19.          In addition, Defendant has a statutory duty to timely make the required payments to
22 Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

23                20.          By failing to permit the audit of all of its records and make the required payments to
24 Plaintiffs, Defendant breached the Bargaining and Trust Agreements and is in violation of ERISA §

25 515, 29 U.S.C. § 1145, and LMRA § 301(a).

26                21.          Defendant’s failure and refusal to permit the audit and pay the required contributions
27 was at all times, and still is, willful. Defendant continues to breach the Bargaining Agreements, and

28
                                                                                           -5-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 6 of 8




 1 incorporated Trust Agreements, by failing to permit the audit. Said refusal is unjustified and done

 2 with knowledge and intent.

 3                22.          ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing

 4 and irreparable injury, loss and damage unless Defendant is ordered specifically to perform all

 5 obligations required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381,

 6 the LMRA, 29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained

 7 from continuing to refuse to perform as required thereunder.

 8                23.          This Court is authorized to issue injunctive relief based on the traditional standard.
 9 As set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

10 possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries.

11 The balance of hardships and advancement of public interest favor ERISA Plaintiffs.

12                24.          This Complaint does not in any manner relate to statutory withdrawal liability that
13 may or may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to

14 pursue any such withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’

15 Plan Documents, Trust Agreements, and the law.

16                                                                                     Prayer

17                WHEREFORE, Plaintiffs pray as follows:

18                1.           For an order,

19                             (a)          requiring that Defendant comply with its obligations to Plaintiffs under the

20 terms of the Bargaining Agreements and Trust Agreements, including permitting an audit of its

21 records as requested by Plaintiffs;

22                             (b)           enjoining Defendant from violating the terms of those documents and of

23 ERISA; and

24                             (c)          enjoining Defendant from disposing of any assets until said terms have been

25 complied with, and from continuation or operating of Defendant’s business until said terms have

26 been complied with.

27                2.           For a judgment against Defendant as follows:

28                             (a)          Any unpaid contributions, due at time of Judgment, including those specified
                                                                                           -6-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 7 of 8




 1 above as well as any other contributions determined as due by audit, timecards, or otherwise,

 2 including estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to

 3 ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

 4                                          i.           To ERISA Plaintiffs and the Bargained Entities, in accordance with

 5 ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

 6                                          ii.          To the Union in accordance with the Bargaining Agreements.

 7                             (b)          Liquidated damages on all late-paid and unpaid contributions in an amount

 8 provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs,
 9 ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

10                             (c)          Interest on all late-paid and unpaid contributions at the rates set in accordance
11 with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

12 1132(g)(2)(B).

13                2.           Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees,
14 in accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in

15 accordance with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29

16 U.S.C. § 185, for all Plaintiffs.

17                3.           For an order,
18                             (a)          requiring that Defendant complies with its obligations to Plaintiffs under the

19 terms of the Bargaining Agreements and the Trust Agreements;

20                             (b)          enjoining Defendant from violating the terms of those documents and of

21 ERISA; and

22                             (c)          enjoining Defendant from disposing of any assets until said terms have been

23 complied with, and from continuation or operation of Defendant’s business until said terms have

24 been complied with.

25                4.           That the Court retain jurisdiction of this case pending compliance with its orders.

26                //

27                //

28                //
                                                                                           -7-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
             Case 3:20-cv-01777-JCS Document 1 Filed 03/12/20 Page 8 of 8




 1                5.           For such other and further relief as the Court may deem just and proper.

 2 DATED: March 12, 2020                                                                   SALTZMAN & JOHNSON LAW
                                                                                           CORPORATION
 3

 4                                                                               By:
                                                                                                                            /S/
 5                                                                                         Allan D. Shuldiner
                                                                                           Attorneys for Operating Engineers’ Health and
 6                                                                                         Welfare Trust Fund, et al.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                           -8-
                                                                                                                                  COMPLAINT
                                                                                                                                     Case No.:
     \\SJLAW-FILES\Public\CLIENTS\OE3CL\Bay Line Concrete Cutting & Coring, Inc\Pleadings\Complaint\Complaint 031220.docx
